ACCEPTED
                                                                         04-14-00888-CR
                                                             FOURTH COURT OF APPEALS
                                                                  SAN ANTONIO, TEXAS
                                                                    5/4/2015 10:41:59 AM
                                                                          KEITH HOTTLE
                      No. 04-14-00888-CR                                          CLERK



  IN THE COURT OF APPEALS FOR THE FOURTH JUDICIAL
          DISTRICT OF TEXAS, AT SAN ANTONIOFILED IN
                                                 4th COURT OF APPEALS
                                                  SAN ANTONIO, TEXAS
               Harold James Harris,              5/4/2015 10:41:59 AM
                                          Appellant
                                                   KEITH E. HOTTLE
                                v.                       Clerk


                The State of Texas, Appellee

On Appeal from the County Court at Law No. 1 of Bexar County
in Cause No. 384759, the Hon. John Fleming, Judge Presiding


  Motion for Extension of Time To File
      Appellant’s Brief on Appeal

TO THE HONORABLE FOURTH COURT OF APPEALS:

    COMES NOW, Harold James Harris, Appellant in the above

styled and numbered cause, by and through David A. Schulman,

his undersigned attorney of record, and respectfully enters this

“Motion for Extension of Time to File Appellant’s Brief on Appeal,”

and in support of such Motion would show the Court:

                                 I

    Appellant was convicted of driving while intoxicated.

Punishment was assessed at 180 days in jail and a $1,000 fine.
The trial court imposed sentence on December 5, 2014. Notice of

Appeal was timely filed with the clerk of the trial court the same

day.

                                   II

       The deadline for filing Appellant’s Brief with the Court is May

6, 2015. Appellant’s request for an extension is based upon the

inability of the undersigned attorney to finish research on the

issues raised by the trial of the case. Said attorney would further

show that he will require an additional forty-five (45) days in which

to complete the research and prepare Appellant’s Brief on Appeal.

This is Appellant’s first request for an extension of time in which

to file his brief.

                                Prayer

       WHEREFORE PREMISES CONSIDERED, Appellant prays this

Honorable Court to grant his “Motion for Extension of Time to File

Brief on Appeal,” and Order that the deadline for filing such be

extended an additional forty-five (45) days, until June 22, or until

such time as set by this Court.
                            Respectfully submitted,



                            ____________________________________
                            David A. Schulman
                            Attorney at Law
                            1801 East 51st Street, Suite 365-474
                            Austin, Texas 78723
                            Tel. 512-474-4747
                            Fax: 512-532-6282
                            zdrdavida@davidschulman.com
                            State Bar Card No. 17833400
                            Attorney for Harold James Harris

         Certificate of Compliance and Delivery
    This is to certify that: (1) this document, created using

WordPerfect™ X7 software, contains 327 words, excluding those

items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies

with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on

May 4, 2015, a true and correct copy of the above and foregoing

“Motion for Extension of Time To File Appellant’s Brief on Appeal”

was transmitted via the eService function on the State’s eFiling

portal, to Laura E. Durbin (laura.durbin@bexar.org), cousel of

record for the State of Texas.


                            ______________________________________
                            David A. Schulman